The amendment filed 08 February 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-2 and 4-5 have been canceled.
2. New claim 14 has been added.
3. Claims 3, 6-7 and10-12 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
	Claims 3 and 6-14 are pending in the case. Support is seen in the specification for the claim amendments and new claim 14 (original claim 12 and page 13, last para).
	The rejection of claims 6, 7 and 10-12 under 35 USC 112 second paragraph has been overcome by amendment.
	The rejections of claim 1 under 35 USC 102 over Barui et al, over Torrijos et al and over JP200863267 (‘267) have been rendered moot by cancelation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed compounds have a glucosyl or a gentiobiosyl moiety attached via an alkyltrazolyl linker to two amido groups having a dicarboxyl and alkyl groups on the amido nitrogen. The claimed compounds and their use in a process of extraction and stabilization of membrane proteins are not rendered obvious by the combined teachings of the prior art.
Therefore, pending claims 3 and 6-14 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623